                          1 COOPER, WHITE & COOPER LLP
                            JILL B. ROWE (SBN 197713)
                          2 SCOTT M. McLEOD (SBN 242035)
                            PATRICK M. ROSVALL (SBN 217468)
                          3 201 California Street, 17th Floor
                            San Francisco, California 94111
                          4 Telephone:     (415) 433-1900
                            Facsimile:     (415) 433-5530
                          5
                            Attorneys for Defendant Comcast Cable
                          6 Communications Management, LLC

                          7
                                                                UNITED STATES DISTRICT COURT
                          8
                                                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                          9

                        10
                           SACRAMENTO METROPOLITAN CABLE                               CASE NO. 2:18-cv-00500-WBS-EFB
                        11 TELEVISION COMMISSION,
                                                                                       STIPULATION AND [PROPOSED]
                        12                         Plaintiff,                          ORDER RE: STATUS (PRETRIAL
                                                                                       SCHEDULING) CONFERENCE
                        13                 vs.
                                                                                       Judge:    Hon. William B. Shubb
                        14 COMCAST CABLE COMMUNICATIONS                                Date:     Feb. 11, 2019
                           MANAGEMENT, LLC,                                            Time:     1:30 p.m.
                        15
                                    Defendant.                                         Trial Date: None Set
                        16

                        17                                                   STIPULATION
                        18                 Following the submission of the parties' joint status report and a status conference held
                        19 with the Honorable William B. Shubb on February 11, 2019, the parties stipulate as follows:

                        20                 1.      With the exception of limited discovery as provided in Paragraph 3, below, this
                        21 lawsuit is stayed pending the issuance of a written decision by the Ninth Circuit Court of Appeal

                        22 in Comcast of Sacramento I, LLC, et al. v. Sacramento Metropolitan Cable Television

                        23 Commission, et al., United States District Court Eastern District of California, Sacramento

                        24 Division, Case No. 2:16-CV-01264-WBS-EFB (the "Ninth Circuit Decision").

                        25                 2.      Upon receipt of the Ninth Circuit Decision, the parties will promptly notify this
                        26 Court of the decision, and will at that time request that the Court order a further status conference
                        27 for this case.

                        28                 3.      Subject to the Federal Rules of Civil Procedure, the parties may conduct written
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1247352.1
SAN FRANCISCO, CA 94111-5002
                                     STIPULATION AND [PROPOSED] ORDER RE: STATUS (PRETRIAL SCHEDULING) CONFERENCE
                          1 discovery and depositions regarding the issues they referred to in their Joint Status Conference

                          2 Report as "Category Three" issues, namely disputes over the allocation of multi-service fees to

                          3 gross revenues for purposes of franchise fees paid to Plaintiff. Except for these "Category Three"

                          4 issues, all discovery is stayed until further order of the Court.

                          5 DATED: February 20, 2019                           COOPER, WHITE & COOPER LLP

                          6

                          7
                                                                         By:          /s/ Scott M. McLeod
                          8                                                    Scott M. McLeod
                                                                               Attorneys for Defendant Comcast Cable
                          9                                                    Communications Management, LLC
                        10

                        11 DATED: February 20, 2019                            BEST BEST & KRIEGER LLP

                        12

                        13                                               By:          /s/ Mark Velasquez (as authorized on 2/20/19)
                                                                               Mark Velasquez
                        14
                                                                               Attorneys for Plaintiff Sacramento Cable Television
                        15                                                     Commission

                        16                                                       ORDER
                        17                 IT IS HEREBY ORDERED that:
                        18                 1.      With the exception of limited discovery as provided in Paragraph 3, below, this
                        19 lawsuit is stayed pending the issuance of a written decision by the Ninth Circuit Court of Appeal

                        20 in Comcast of Sacramento I, LLC, et al. v. Sacramento Metropolitan Cable Television

                        21 Commission, et al., United States District Court Eastern District of California, Sacramento

                        22 Division, Case No. 2:16-CV-01264-WBS-EFB (the "Ninth Circuit Decision").

                        23                 2.      Upon receipt of the Ninth Circuit Decision, the parties will promptly notify this
                        24 Court of the decision, and will at that time request that the Court order a further status conference

                        25 for this case.

                        26                 3.      Subject to the Federal Rules of Civil Procedure, the parties may conduct written
                        27 discovery and depositions regarding the issues they referred to in their Joint Status Conference

                        28 Report as "Category Three" issues, namely disputes over the allocation of multi-service fees to
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1247352.1                                              2
SAN FRANCISCO, CA 94111-5002
                                                STIPULATION AND ORDER RE: STATUS (PRETRIAL SCHEDULING) CONFERENCE
                          1 gross revenues for purposes of franchise fees paid to Plaintiff. Except for these "Category Three"

                          2 issues, all discovery is stayed until further order of the Court.

                          3 Dated: February 21, 2019

                          4

                          5

                          6

                          7

                          8

                          9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1247352.1                                         3
SAN FRANCISCO, CA 94111-5002
                                           STIPULATION AND ORDER RE: STATUS (PRETRIAL SCHEDULING) CONFERENCE
